Title: To Thomas Jefferson from Samuel Smith, 17 December 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            Baltimore 17 Decemr. 1806
                        
                        The enclosed Calculation, if Correct, and I believe it is, Shews how much more expensive to the Nation are
                            indirect Taxes “in their Collection” than Direct taxes would be—Yet Such is the disposition of Man that he would pay more
                            willingly an indirect tax of three times the Amount, than a single tax in any other way.—Yet Sir, It does appear to me that
                            when Peace Shall be restored to the World, that unless the price of Labor be lessened in the U.S. we shall not be able to
                            meet the Competition which will then take place in the European Ports, on equal terms with our Wheat, flour, Rice
                            &c &c.—Labor cannot fall in Value, unless the necessaries Consumed by the laborer shall decrease in force—and this cannot take place without a diminution of our present excessive high Duties—They have become an Object for
                            Smugglers, and altho at present I verily believe there is very little Smuggling in the U.S. yet Sir, on a peace, that
                            enterprizing Spirit now directed to dangerous & difficult Commerce, may easily be transferred to Illicit trade, which
                            would not be attended either with half the Risque or danger daily incurred in the West India trade—I will do myself the
                            honor on my return to Washington to State to you the facility with which Smuggling Can be Carried on in the Chesapeake. my
                            information is drawn from the Course now pursued by those concerned in the trade to Hispaniola—I ask leave to draw your
                            attention to the Scene of Smuggling that will be introduced in Case Some Mode Cannot be devised to lessen the Duties on
                            fine Goods, or Goods of small Bulk—
                        Our New Collector is “I fear” doing the politicks of our City no good, he has taken the printing of Blanks
                            from Som of our Republican printers and given it to others,—He is unadvisedly about to remove the Weigh Master Mr.
                            Eichelberger, a good Republican a Man of unblemished Character, a Correct & excellent Officer—Mr. E. is of German
                            extraction, the German are in general Democrats—his Removal would give great Offence to that Body of people—taken from
                            him & given to Mr Christie’s Son in Law would add to the Injury—I hope Mr. Gallatin will refuse his Concurrence, a
                            power which I observe the Law gives him—I write this in Confidence and have the honor to be with great Respect—
                  Your
                            friend & servt.
                        
                            S. Smith
                     
                        
                    